AFTER REMAND FROM SUPREME COURT
THIGPEN, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s judgment of November 15, 1991, 592 So.2d *605597 (Ala.1991), the judgment of this court affirming the summary judgment against the Class II plaintiffs must be reversed, and the cause remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion. All other portions of this court’s opinion of February 6, 1991, 592 So.2d 595, remain as previously stated.
AFFIRMED IN PART AND REVERSED AND REMANDED IN PART WITH INSTRUCTIONS ON REMAND.
ROBERTSON, P.J., and RUSSELL, J., concur.